DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 19-29 are pending.
Claims 19, 21-23, 26 and 28 are rejected.
Claims 20, 24-25, 27 and 29 are withdrawn from consideration.
Claims 1-18 are canceled.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 19, 21-23, 26 and 28, drawn to a compound having general formula (A-1), classified in C07F 5/027.
II. Claims 20, 24-25, 27 and 29, drawn to a compound having general formula (A-2), classified in C07F 5/02.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Stephen B. Maebius on June 2, 2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 19, 21-23, 26 and 28.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 20, 24-25, 27 and 29 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 19-21, 22, 26 and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hatakeyama et al. (US 2015/0236274 A1).
Hatakeyama et al. disclose a compound having the claimed general formula (A-1),  wherein R1 and R3 to R11 are hydrogen and R2 is a substituent having the claimed formula (FG-1), and the R’s are not present, i.e., m and n are 0, or the R’s are an alkyl having 1 carbon atom, i.e., m and n are an integer of 1 (see for instance compound (1-42) on page 18, compound (1-97) on page 24 and compounds (1-97-2) to (1-97-5) on page 82).
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 19-21, 22, 26 and 28 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hatakeyama et al. (US 2015/0236274 A1).
The applied reference has a common applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
 Hatakeyama et al. disclose a compound having the claimed general formula (A-1),  wherein R1 and R3 to R11 are hydrogen and R2 is a substituent having the claimed formula (FG-1), and the R’s are not present, i.e., m and n are 0, or the R’s are an alkyl having 1 carbon atom, i.e., m and n are an integer of 1 (see for instance compound (1-42) on page 18, compound (1-97) on page 24 and compounds (1-97-2) to (1-97-5) on page 82).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 19, 21-23, 26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Hatakeyama et al. (US 2015/0236274 A1).
Hatakeyama et al. suggest a compound having the claimed general formula (A-1),  wherein R1 to R11 may each independently represent a hydrogen atom, an aryl, a heteroaryl, a diarylamino, or an aryloxy, while at least on hydrogen atom in these may be further substituted by an aryl, a heteroaryl, or a diarylamino (see for instance paragraphs 0024-0033).  Adjacent groups among R1 to R11 may be bonded together in the manner as claimed (see paragraph 0029).  
Hatakeyama et al. does not require at least on hydrogen atom in the compound represented by formula (A-1) may be substituted by a group represented by the general formula (FG-1), (FG-2) or an alkyl having 7 to 24 carbon atoms.  However, Hatakeyama et al. does suggest such characteristics, since Hatakeyama et al. disclose that at least one hydrogen atom in the compound represented by formula (A-1) may be substituted by a group represented by the general formula (FG-1), a phenyl substituted (FG-1), i.e., (FG-2), or an alkyl having 7 to 24 carbon atoms, and further wherein at least one hydrogen atom represented by the above formula (A-1) may be further substituted by a halogen atom or a deuterium atom (see paragraphs 0049, 0052 0060, 0063-0069, 0076 and 0077).  Any CH2 in the alkyl may be substituted by O (see paragraphs 0066-0069).   The R’s in the claimed formula (FG-1) may not be present, i.e., m and n are 0, or the R’s are a fluorine atom or an alkyl having 1 to 24 carbon atoms i.e.,  m is an integer of 1 to 4 and/or n is an integer of 1 to 5  (see paragraphs 0059, 0060, 0063-0065 and 0077).  
	Thus, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to further modify for example compound (1-42) on page 18, such that the middle phenyl ring on the triphenyl compound is further substituted with an aryl ring like compound (FG-2) or with an alkyl group having 7 to 24 carbon atoms, or wherein at least one hydrogen atom is further substituted by a halogen atom or a deuterium atom.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 19, 21-23, 26 and 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6-13, 19, 22, 25 and 26 of U.S. Patent No. 10,689,402. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed compound having formula (A-1) is the same or similar to compound (B-5) of U.S. Patent No. 10,689,402.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSALYND KEYS whose telephone number is (571)272-0639. The examiner can normally be reached M-F 7:00 am-3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROSALYND A KEYS/Primary Examiner, Art Unit 1699